In consolidated proceedings to review the assessments of certain real property in the Borough of Queens, City of New York, for taxation for five tax years, i.e., 1959-60 through 1963-64, inclusive, petitioner appeals from a judgment of the Supreme Court, Queens County, entered February 25, 1964, which, after a nonjury trial, reduced the assessed valuations for the years 1960-61, 1962-63, and 1963-64. Judgment modified on the law and the facts by further reducing the assessments for each of the years 1962-63 and 1963-64 to $155,000 fer the land and $75,000 for the build*643ing, or a total of $230,000. As so modified, judgment affirmed, with costs. Findings of fact inconsistent herewith are reversed and new findings are made as indicated herein. In our opinion, the assessed valuations for the tax years 1962-63 and 1963-64 were excessive to the extent indicated herein. Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.